Citation Nr: 0917819	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1967.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2000, May 2004, and December 2006.  

In December 2006, the Board, in relevant part, granted a 70 
percent rating for the service-connected generalized anxiety 
disorder and remanded the case for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability.  

In a February 2009 Supplemental Statement of the Case, the RO 
denied entitlement to a total disability rating based on 
individual unemployability.  

In a statement received by VA in October 2004, the Veteran 
revoked his appointment of the American Legion as his 
representative.  38 C.F.R. § 20.607 (2008).  

In July 2005, the RO informed the Veteran that his records 
were being transferred to the Board and that if he wished to 
appoint a representative, he should submit that appointment 
directly to the Board.  The Veteran did not respond and there 
is no indication in the file that another representative has 
been appointed.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran's service-connected disabilities include an 
anxiety disorder (rated 70 percent disabling) and gastritis 
(rated 10 percent disabling).  

A Social Security Administration determination dated in March 
1998 found the Veteran to be disabled due to a back 
disability and depression.  Records from the Wayne County 
Board of Education found that the Veteran was unable to 
continue working as an electrician due to non-Hodgkin's 
lymphoma and disc herniation, L4-L5.  

At a VA examination in December 2008, the examiner found that 
the Veteran was not precluded from obtaining and retaining 
substantially gainful employment to the service-connected 
anxiety disorder.  

However, the examiner did not fully address the extent of 
symptomatology from depression.  Hence, the service-connected 
psychiatric disability, as a whole, should be considered in 
making this determination.  

Furthermore, the Veteran's service-connected gastritis was 
not considered at all in making this determination - and in a 
January 2009 statement, the Veteran asserted that his 
service-connected gastritis had worsened.  

Consequently, the Board finds the medical evidence is 
insufficient upon which to make a determination on the claim.  
Therefore, another examination is necessary to ascertain 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board observes that a review of the file reveals 
that the Veteran's claim was initially filed prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Subsequently, the issue of entitlement to a total disability 
rating based on individual unemployability was inferred by 
the Board in its December 2006 decision.  

However, the Veteran has not been provided with a notice 
letter that informed him of the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
with regard to this claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Accordingly, the case is REMANDED for the following action:  

1.  The RO should send the Veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the issue of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  

2.  The RO should take appropriate steps 
to ask the Veteran to provide the names, 
addresses, and dates of treatment of any 
VA and non-VA providers, who have treated 
him for his psychiatric disability and 
his gastritis since February 2009.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all pertinent treatment records.  

If the RO is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran of its inability to 
obtain the evidence and request that the 
veteran submit such evidence.  

3.  After completion of the foregoing, 
the Veteran should be afforded an 
appropriate VA examination(s) to 
determine the current severity of his 
psychiatric disability and gastritis.  

The veteran's claims files must be made 
available for the examiner's review.  The 
examination report must address whether 
it is at least as likely as not that the 
Veteran is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of these two disabilities 
alone.  A complete rationale for any 
opinion expressed must be provided.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the claim of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities in light 
of all the evidence of record.  If the 
benefits sought are not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

